[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2666

                      STEPHEN R. MATTATALL,

                      Plaintiff, Appellant,

                               v.

                       A.T. WALL, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                             Before

                     Selya, Lynch and Lipez,
                         Circuit Judges.




     Stephen Mattatall on brief pro se.
     Patricia A. Coyne-Fague on Motion for Summary Affirmance for
appellees.



                           May 3, 2002
                  Per Curiam.      We grant the appellees’ motions to

 remove the default and for summary disposition, and we deny the

 appellant’s correlative motions.1

                  After carefully considering the record and briefs on

 appeal, we affirm the lower court’s judgment substantially for

 the reasons stated below.          The appellant failed to allege facts

 suggesting that the appellees engaged in intentional misconduct

 or       acted     with      reckless   or     callous   indifference   to

 constitutional rights.             Neither Appellee Wall’s status as

 correction’s director nor his alleged negligence in supervising
 and hiring prison staff suffices as a predicate for personal

 liability under 42 U.S.C. § 1983.              Germany v. Vance, 868 F.2d
 9, 17-19 (1st Cir. 1989); Gutierrez-Rodriguez v. Cartagena, 882

 F.2d 553, 560-62 (1st Cir. 1989).             Similarly, the appellant did

 not allege sufficient facts to state cognizable claims against
 the prison librarian or education director.              By like token, he
 presented no proper basis for amending the complaint.

                  Affirmed.    Loc. R. 27(c).




      1
       The denied motions include the appellant’s motions for
default judgment, summary judgment, and a writ of mandamus.

                                         -2-